Citation Nr: 0203011	
Decision Date: 04/03/02    Archive Date: 04/11/02

DOCKET NO.  01-09 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an effective date earlier than February 10, 
1999 for an award of Dependency and Indemnity Compensation 
(DIC) benefits.


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served in the New Philippine Scouts from April 
1946 to September 1950; the appellant is the surviving 
spouse.  This matter comes to the Board of Veterans' Appeals 
(Board) from an August 2000 rating decision of the Department 
of Veterans Affairs (VA) Manila Regional Office (RO) which 
awarded DIC benefits based on a service-connected cause of 
death, effective December 3, 1999.  In a July 2001 
determination, the RO assigned an earlier effective date of 
February 10, 1999 for the award of DIC benefits.  

In connection with her current appeal, the appellant 
requested and was scheduled for a personal hearing before a 
Member of the Board in Washington, D.C.  She was notified of 
the time and date of the hearing by mail, but she failed to 
appear and neither furnished an explanation for her failure 
to appear nor requested a postponement or another hearing.  
When an appellant fails to appear for a scheduled hearing and 
has not requested a postponement, the case will then be 
processed as though the request for a hearing had been 
withdrawn.  38 C.F.R. § 20.702(d) (2001) Accordingly, the 
Board will proceed with consideration of her claim based on 
the evidence of record.


FINDINGS OF FACT

1.  The veteran died in March 1997.

2.  The appellant's informal application for VA death 
benefits was received at the RO in October 1997.

3.  In November 1997, the RO furnished the appellant with a 
formal application for DIC benefits and advised her that if 
she believed she was entitled to such benefits, she should 
submit the completed application form along with certain 
additional evidence.  

4.  The next communication from the appellant, construed as 
an informal application for DIC benefits, was received at the 
RO on February 10, 1999; in response to her informal claim, 
the RO again forwarded the appellant a formal application for 
DIC benefits.  

5.  The appellant's completed formal application for DIC 
benefits was received at the RO in March 2000.  


CONCLUSION OF LAW

The criteria for an effective date earlier than February 10, 
1999 for the award of DIC benefits have not been met. 38 
U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.155, 3.158, 3.400 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record shows that the veteran died in March 1997, at the 
age of 75.  

In October 1997, the appellant submitted a letter, 
identifying herself as the veteran's surviving spouse.  She 
indicated that she wished to file a claim for death pension 
benefits and asked the RO to forward her the necessary forms.  

In November 1997, the RO forwarded her a copy of VA Form 21-
534, Application for Dependency and Indemnity Compensation or 
Death Pension.  She was advised to complete the enclosed form 
and return it to the RO, along with a copy of her marriage 
contract to the veteran.  

Chronologically, the next document of record is a letter from 
the appellant, received at the RO on February 10, 1999, in 
which she asked the RO for certification of the veteran's 
military service.  The RO complied with her request, sending 
her the requested information in a July 1999 letter.

On December 3, 1999, the RO received another letter from the 
appellant in which she indicated that she had filed a claim 
for DIC benefits in October 1997.  She further claimed that 
she had submitted follow-up letters in July 1998 and February 
1999.  However, the appellant indicated that she had heard 
nothing regarding her claim.  She asked the RO to furnish her 
the necessary forms on which to submit an application for DIC 
benefits.  

By December 1999 letter to the appellant, the RO indicated 
that records showed that she had been furnished with a VA 
Form 21-534 in November 1997 and that, to date, they had not 
received a completed application from her.  The RO enclosed 
another application form for her completion.  

On March 16, 2000, the RO received a completed VA Form 21-534 
from the appellant.  

By August 2000 rating decision, the RO granted DIC benefits 
based on a service-connected cause of death, effective 
December 3, 1999, the date of receipt of her informal 
application for DIC benefits.  Payment of benefits began on 
January 1, 2000.  38 U.S.C.A. § 5111 (West 1991 & Supp. 
2001).

The appellant disagreed with the effective date assigned by 
the RO, claiming that she was entitled to an effective date 
in October 1997, as that is when she had filed her original 
claim.  

By July 2001 decision, the RO assigned an earlier effective 
date of February 10, 1999 for the award of DIC benefits.  The 
RO liberally construed the appellant's February 10, 1999 
letter, seeking verification of the veteran's service, as an 
informal claim for DIC benefits.  Payment of such benefits 
commenced on March 1, 1999 pursuant to 38 U.S.C.A. § 5111 
(West 1991 & Supp. 2001).  

In her November 2001 substantive appeal, the appellant 
claimed that she never received the VA Form 21-534 which the 
RO mailed to her in November 1997.  Thus, she argued that she 
was entitled to an effective date of October 1997 for the 
award of DIC benefits.  She further claimed that she sent two 
follow-up letters to the RO in July 1998 and January 1999, 
but she heard nothing more.  

II. Law and Regulations

The surviving spouse of a veteran who has died from a 
service-connected disability after December 31, 1956, may be 
entitled to DIC benefits.  38 U.S.C. §§ 1310, 1311.  The 
veteran's death will be considered service connected where a 
service- connected disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a) (2001).  

If a claimant files an application for DIC benefits within 
one year after the veteran's death, then the effective date 
is the first day of the month in which the veteran died.  38 
U.S.C. § 5110(d)(1).  If no such application is filed or 
could be construed to have been filed within one year after 
the veteran's death, then the effective date will be the date 
of receipt of the claim.  38 U.S.C.A. § 5110(d)(1); 38 C.F.R. 
§ 3.400(c)(2).

Under 38 C.F.R. § 3.155, an informal claim consists of any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant, his or her duly authorized representative, a Member 
of Congress, or some person acting as next friend of the 
claimant who is not sui juris.  Such informal claims must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within 1 year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155(a).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by the Secretary.  38 
U.S.C.A. § 5101(a) (West 1991); 38 C.F.R. §§ 3.151(a), 3.152 
(2001).  Upon request made in person or in writing by any 
person claiming or applying for benefits under the laws 
administered by the Secretary, the Secretary shall furnish 
such person, free of all expense, all such printed 
instructions and forms as may be necessary in establishing 
such claim.  38 U.S.C.A. § 5102 (West 1991).

Where evidence requested in connection with an original claim 
is not furnished within 1 year after the date of request, the 
claim will be considered abandoned.  After the expiration of 
1 year, further action will not be taken unless a new claim 
is received.  Should the right to benefits be finally 
established, pension, compensation, DIC, or monetary 
allowance under the provisions of 38 U.S.C. 1805 based on 
such evidence shall commence not earlier than the date of 
filing the new claim.  38 C.F.R. § 3.158(a) (2001).  

The payment of monetary benefits based on an award of 
compensation may not be made for any period prior to the 
first day of the calendar month following the month in which 
the award became effective.  38 U.S.C.A. § 5111(a); 38 C.F.R. 
§ 3.31 (2001).  

III. Analysis

In this case, the appellant contends that an effective date 
of October 1997 for the award of DIC benefits is warranted, 
as she filed a claim for DIC benefits at that time.  Indeed, 
the record confirms that she submitted an informal claim for 
DIC benefits at that time.  

However, pursuant to its duties under 38 U.S.C.A. § 5102 and 
38 C.F.R. § 3.155(a), the RO provided the appellant with an 
application form for the purpose of submitting a formal claim 
for DIC benefits.  Also, the RO requested that she submit 
additional evidence in support of her application, namely, 
her marriage contract.  

However, the appellant did not submit the completed 
application within one year.  Nor did she submit the 
additional evidence requested by the RO.  Therefore, her 
October 1997 informal claim must be considered abandoned 
under 38 C.F.R. § 3.158, and the eventual award of DIC 
benefits may not be effective from the date of that informal 
claim.  See 38 C.F.R. § 3.155(a); 3.400(c)(2).  

Here, the Board observes that the appellant has contended 
that she did not receive the application form forwarded by 
the RO in November 1997.  However, the record on appeal does 
contain a copy of the November 1997 letter from the RO and 
there is absolutely no indication that such letter was 
returned as undeliverable.  The law presumes the regularity 
of the administrative process in the absence of clear 
evidence to the contrary.  See Jones v. West, 12 Vet. App. 98 
(1998); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); 
Ashley v. Derwinski, 2 Vet. App. 62 (1992).  

In this regard, the U.S. Court Of Appeals for Veterans Claims 
(Court) has held that the statements of a claimant, standing 
alone, are not sufficient to rebut the presumption of 
regularity in RO operations.  YT v. Brown, 9 Vet. App. 195 
(1996); Mason v. Brown, 8 Vet. App. 44 (1995).  Therefore, 
absent any evidence other than the appellant's assertions, 
the Board must presume that the appellant received the 
application for DIC benefits mailed by the RO in November 
1997.  Again, since she did not return the completed 
application within one year, DIC benefits are not payable 
based on the October 1997 informal claim.  

The Board further notes that the appellant has also claimed 
that she submitted letters to the RO in July 1998 and January 
1999 inquiring as to the status of her claim.  However, the 
Board has carefully reviewed the claims folder, but finds no 
indication that the RO received any such communications from 
the appellant prior to February 1999.  Again, applying the 
presumption of regularity, the Board must concluded that the 
appellant did not mail these statements to the RO and 
benefits are not payable based on those claimed letters.  

Chronologically, the next communication from the appellant 
was received at the RO on February 10, 1999.  Although this 
letter did not make any reference to DIC benefits, the RO has 
nonetheless liberally construed this communication as an 
informal claim for DIC benefits.  As set forth above, the RO 
forwarded the appellant another formal application for DIC 
benefits, which she completed and returned to the RO in March 
2000.  Because the appellant's formal application was 
received within 1 year from the date it was sent to her, the 
RO considered it filed as of the date of receipt of the 
informal claim, i.e. February 10, 1999.  See 38 C.F.R. 
§§ 3.155(a); 3.400(c)(2).  The appellant's DIC payments 
properly commenced on March 1, 1999, as provided in 38 
U.S.C.A. § 5111(a); 38 C.F.R. § 3.31 (2001) (payment of 
monetary benefits based on an award of compensation may not 
be made for any period prior to the first day of the calendar 
month following the month in which the award became 
effective).  

After reviewing the evidence of record, and considering the 
applicable legal criteria, the Board finds that there is no 
basis for an effective date earlier than February 10, 1999, 
for the award of DIC benefits.  As the preponderance of the 
evidence is against the appellant's claim, the benefit of the 
doubt doctrine is not for application.  38 U.S.C.A. 
§ 5107(West 1991 & Supp. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  


ORDER

An effective date earlier than February 10, 1999 for an award 
of DIC benefits is denied.  



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

